



COURT OF APPEAL FOR ONTARIO

CITATION:
    Liaison Educational Systems Ltd. v. 894740 Ontario Inc., 2014 ONCA 221

DATE: 20140324

DOCKET: C57842

Watt, Lauwers and Benotto JJ.A.

BETWEEN

Liaison Educational Systems Ltd.

Applicant (Respondent)

and

894740 Ontario Inc., 1359849 Ontario Limited,
    Asim Bhatti, Asimco Culinary College Corp., Asimco Education Corp., and Jeffrey
    Wolfe

Respondents (Appellants)

Shane P. Murphy, for the appellants

James Cimba, for the respondent

Heard: March 21, 2014

On appeal from the order of Justice P. B. Hambly of the Superior
    Court of Justice, dated October 3, 2013.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the appellants presented a plausible explanation for the
    failure to file materials in Hamilton. Thus, the second branch of the
Lenskis
test was met.

[2]

The appeal is allowed with the result that the injunction is set aside
    as well as the order of Hambly J.

[3]

Costs to the appellants payable by the respondent in the amount of     $18,000
    inclusive of disbursements and all applicable taxes.


